In my opinion, the trial court erred in granting a new trial, because of its belief that error had been committed in refusing to give an instruction which respondent had seasonably requested. Examination of the record convinces me that, upon the record, questions were presented upon which the jury should pass, and, while I am in accord with the majority in holding that the words, "by reason of contributory negligence," which the jury wrote in its verdict, were mere surplusage, and are not entitled to consideration, I am of the view that the order granting a new trial should be reversed, with instructions to enter judgment upon the general verdict in favor of the defendants.
Respondents were entitled to an instruction to the effect that the law required that, under the atmospheric conditions shown by the evidence, the rear lights on appellants' truck should have been shining when appellants' driver parked the truck. Respondents were not, however, entitled to an instruction in the language of their requested instruction No. 3. Some of the language of the statute, as contained in the instruction which they requested, quoted in the majority opinion, was never intended to apply to a condition of fog, such as was present at the time of the accident. Had respondents simply requested the trial court to instruct the jury that, under the undisputed evidence concerning the presence of fog, a condition existed which required that the rear lights of the parked vehicle be turned on, they would have been entitled to such an instruction, and the refusal to give the same would *Page 376 
have been reversible error. However, when a party in specific language requests an instruction, if the instruction in the form requested is not correct, error may not be predicated upon the refusal to give the same.
In the recent case of Hardinger v. Till, 1 Wn.2d 335,96 P.2d 262, we said:
"A party may not successfully urge as error the failure of a trial court to give a requested instruction if that instruction is not correct as an entirety. A requested instruction which is in part incorrect is properly refused."
In the case of People v. Davis, 64 Cal. 440, 1 P. 889, the supreme court of California, in considering an argument that the trial court had erred in not giving the jury certain instructions requested by the defendant, said:
"But when it is urged here that the court below erred in rejecting an instruction requested, we are justified in reversing the judgment only when it appears that it was the duty of the court to give the instruction exactly as requested. It has been repeatedly held that if any part of a single instruction ought not to have been given, the action of the trial court in rejecting the whole will be affirmed; and this result must follow when any part of a single instruction is so worded as that it may have a tendency to mislead the jury, as well as when a part directly declares that to be law which is not law."
This case and others to the same effect are referred to in 8 California Jurisprudence 630, § 606.
It seems to me that the jury might well have been misled by a definite instruction to the effect that the law obligated the truck to display a red light visible from a distance of five hundred feet to the rear. In many cases, probably in the case at bar, this, in cases of fog, is an impossible requirement. The statute referred to contemplates a red light visible under normal *Page 377 
conditions from a point five hundred feet to the rear of the vehicle.
As stated in the majority opinion, all the witnesses testified that, at the time of the accident, the visibility was restricted to a distance much less than five hundred feet.
While agreeing with the majority that under the statute respondents were entitled to an instruction, if they requested one, to the effect that it was the duty of the driver of appellants' truck to turn on the lights before he parked the truck on the highway, I am also of the opinion that respondents were not entitled to have an instruction given in the language which they requested, and, having limited their request to the particular instruction which respondents presented to the court, they were not thereafter entitled to obtain a new trial because the trial court refused to give that instruction.
I accordingly dissent from the conclusion reached by the majority.
STEINERT, J., concurs with BEALS, J.